DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The action is responsive to the communications filed on 4/26/2022. Claims 2-20,22 are pending in the case. Claims 2, 10, 13, 15, 17 and 18 are amended. Claims1 and 21 were cancelled. Claims 2, 10 and 17 are independent claims. Claim 22 is newly added. Claims 2-20, 22 are rejected.

Summary of claims

 3.	Claims 2-20, 22 are pending, 
	Claims 2, 10, 13, 15, 17 and 18 are amended,
	Claims 1 and 21 were cancelled,
	Claim 22 is newly added,
	Claims 2, 10 and 17 are independent claims,
              Claims 2-20, 22 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 4/26/2022, with respect to the rejection(s) of claim(s) 2-20, 22 under 103 have been fully considered and are not persuasive in view of new rejection ground(s).  
	Applicant does not agree that the pending claims are obvious over the claims of the parent application, Applicant may be willing to file a terminal disclaimer when the pending claims are indicated as allowable.  Examiner maintains the non-statutory double patenting rejection.
	Applicant amended claims and Examiner respectfully withdraws 112(b) rejections on claims 13-16 and 18-20.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11216182, in view of Nachman et al., Patent Application Publication number US 20100079310 A1, (hereinafter “Nachman”). Although the claims at issue are not identical, they are not patentably distinct from each other.  For example instant application claim 2 recites: 
Instant application 17/483,339
Patent Number US 11216182 B2
Claim 2: A device, comprising: 
a touchscreen configured to: 
display a virtual keyboard comprising a plurality of keys; and 


receive an input via a first key of the plurality of keys; and 
at least one processor communicatively coupled to the touchscreen, the at least one processor configured to: 

receive an erased character based on the input via the first key of the plurality of keys; 
receive a replacement character associated with a second key of the plurality of keys; 




increment a counter based on the erased character, the replacement character, or both, wherein the counter corresponds to the erased character, the replacement character, or both; 
adjust at least one key of the plurality of keys of the virtual keyboard based on the counter meeting a dynamic threshold; update the dynamic threshold based on a number of instances the at least one key is adjusted; and reset the counter based on the counter meeting the dynamic threshold
Claim 1: A system, comprising: 
an electronic display configured to 
display a virtual keyboard, wherein the virtual keyboard comprises a plurality of keys; and 




at least one processor communicatively coupled to the electronic display and configured to: 


receive a first string of erased characters; 

receive a second string of replacement characters; 
compare the first string and the second string to determine a difference at corresponding character locations of the first string and the second string; 
increment a counter based on the difference, wherein the counter corresponds to the difference at the corresponding character locations of the first string and the second string; 
adjust at least one of the plurality of keys of the virtual keyboard based on the counter meeting a dynamic threshold; and reset the counter based on the counter meeting the dynamic threshold.

Claim 1 of Patent ‘182 recites a system of a dynamically adjustable virtual keyboard.  Claim 1 of Patent ‘182 differs from claim 2 of the instant application in that it is silent regarding “a touchscreen” and “receiving an input of a first key of a plurality of keys.”  Nachman teaches a dynamically adjustable virtual keyboard with a touchscreen [Nachman 0002] and receiving an input of a first key of a plurality of keys [Nachman 0016].  Both teach virtual keyboards, and virtual keyboards are known in the art to utilize touch screen.  Furthermore, keyboards are used for text input.  Therefore it would have been obvious to modify claim 1 of Patent ‘182 to include a touch screen, and to receive an input of a key of a plurality of keys.  One would have been motivated to make such a modification in order to facilitate the input of text so it can be used in word processing or messaging.
Claims 3-9 of the instant application are similar to claims 3-7 of Patent ‘182.  Instant application claim 3 corresponds to Patent ‘182 claim 3; claim 4 to Patent ‘182 claim 6; claim 5 to Patent ‘182 claim 2; claim 6 to Patent ‘182 claim 3; claim 7 to Patent ‘182 claim 4; claim 8 to claim 3; claim 9 to Patent ‘182 claim 6.   Therefore, they are rejected under the same rationale.  
Independent claims 10 and 17 of the instant application are similar to claim 2 of the instant application.  Thus they are rejected under the same rationale.  Dependent claims 11-16 and 18-20 of the instant application are similar to claims 9-16 and 18-20 of Patent ‘182, thus they are rejected under the same rationale.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6-12, and 17-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nachman et al., Patent Application Publication number US 20100079310 A1, (hereinafter “Nachman”), in view of Hatch, Patent US 11003839 B1, (hereinafter “Hatch”), and Mizunuma et al., Patent Application Publication number US 20160246434 A1 (hereinafter “Mizunuma”).
Claim 2:  Nachman teaches “A device (i.e. a device [Nachman 0012]), comprising: 
a touchscreen (i.e. touch screens and soft keyboards [Nachman 0002]… a screen for display and keyboard functionality [Nachman 0036]) configured to: 
display a virtual keyboard comprising a plurality of keys (Nachman Fig. 6); and 
receive an input via a first key of the plurality of keys (i.e. a user may type letter `a` as an incorrect entry while he/she intended to type letter `s` as a correct entry [Nachman 0016]); and 
at least one processor communicatively coupled to the touchscreen (i.e. customize the layout of the keyboard of a device… may be implemented by suitable code on a processor-based system [Nachman 0038]), the at least one processor configured to: 
receive an erased character based on the input via the first key of the plurality of keys (i.e. the user may push the backspace key followed by the key for the correct entry [Nachman 0017] note: letter ‘a’ is erased); 
receive a replacement character associated with a second key of the plurality of keys (i.e. the user may push the backspace key followed by the key for the correct entry [Nachman 0017] note: user presses the ‘s’ key to replace the deleted ‘a’ character); 
increment a counter based on the erased character, the replacement character, or both, wherein the counter corresponds to the erased character, the replacement character, or both (i.e. the counter is incremented [Nachman 0027]… a frequency of occurrence of each of the plurality of typing errors is monitored [Nachman 0018] {corresponding to an erased character}… a plurality of typing errors made by using adjacent keys of the keys corresponding to correct entries are monitored [Nachman 0018] {corresponding to a replacement character}… FIG. 3 illustrates an exemplary table 60 for recording typing errors… entries in rows such as represented by reference numerals 62 and 64 correspond to entries such as letters and numbers on the keyboard. Further, entries in columns such as 66 and 68 correspond to an entry adjacent to the entries such as 62 and 64 [Nachman 0026, Fig. 3] note: Fig. 3 element 62 and 64 correspond to erased characters; 66 and 68 are keys adjacent to 62 and 64, corresponding to correct entries, and thus correspond to replacement characters {corresponding to both});  
adjust at least one key of the plurality of keys of the virtual keyboard (i.e. a spacing between one or more keys of the keyboard is adjusted to reduce the typing errors. In another exemplary embodiment, a shape of the one or more keys is modified [Nachman 0020]) based on the counter meeting a dynamic threshold (i.e. the frequency of occurrence of each of the plurality of typing errors is compared with a pre-determined threshold [Nachman 0018]… if the frequency of occurrence of the typing errors [is greater than the threshold], the layout of the keyboard is customized to reduce the typing errors (block 22) [0019, Fig 1 block 22]… different thresholds may be selected [Nachman 0027]… the pre-determined threshold may be defined by a user [Nachman 0018]);”
Nachman teaches monitoring the frequency of occurrence of typing errors and comparing with a threshold [Nachman 0018] but does not clearly teach updating the dynamic threshold based on a number of instances.
Hatch teaches “update the dynamic threshold based on a number of instances the at least one key is adjusted (Hatch Column 101, Lines 41-43, the threshold is initially set to a certain default value, and each time that a user performs an Undo action that has a low deliberation score, the threshold increases).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nachman to include the feature of updating the threshold based on the number of occurrence of operation as disclosed by Hatch.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to adjust the virtual keyboard based on the analysis of monitored data.
Nachman teaches a counter and a dynamic threshold.  Nachman is silent regarding “reset the counter based on the counter meeting the dynamic threshold.”
Mizunuma teaches “reset the counter based on the counter meeting the dynamic threshold (i.e. information processing apparatus 10 sets the operation amount threshold to the first value a… If… accumulated value >a… the information processing apparatus 10 resets the accumulated value and sets the operation amount threshold to the second value b [Mizunuma 0064]… determines that the operation amount count value corresponding to the input operation direction has exceeded the operation amount threshold, the operation amount count value is reset [Mizunuma 0089, Fig. 5 S80, S100]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nachman to include the feature of having the ability to reset a counter as disclosed by Mizunuma.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to re-use or repeat a process containing a count value and threshold.

Claim 3:  Nachman and Hatch and Mizunuma teach all the limitations of claim 2, above.  Nachman teaches “wherein adjusting the configuration of the virtual keyboard comprises altering a shape of the first key of the virtual keyboard (i.e. a shape of the one or more keys is modified to reduce the typing errors [Nachman 0020]).”  

Claim 4:  Nachman and Hatch and Mizunuma teach all the limitations of claim 2, above.  Nachman teaches “wherein adjusting the configuration of the virtual keyboard comprises altering a placement of the first key on the virtual keyboard (i.e. a spacing between one or more keys of the keyboard is adjusted to reduce the typing errors [Nachman 0020]).”  

Claim 6:  Nachman and Hatch and Mizunuma teach all the limitations of claim 2, above.  Nachman teaches “wherein adjusting the at least one of the plurality of keys of the virtual keyboard comprises altering a size of the at least one of the plurality of keys (i.e. a size of one or more keys of the keyboard is adjusted to reduce the typing errors [Nachman 0019]), a shape of the at least one of the plurality of keys (i.e. a shape of the one or more keys is modified to reduce the typing errors [Nachman 0020]), or both.”  

Claim 7:  Nachman and Hatch and Mizunuma teach all the limitations of claim 2, above.  Nachman teaches “wherein the at least one processor is configured to determine that a first location on the virtual keyboard corresponding to the erased character is located adjacent to a second location on the virtual keyboard corresponding to the replacement character (i.e. a plurality of typing errors made by using adjacent keys of the keys corresponding to correct entries are monitored [Nachman 0018]).”  

Claim 8:  Nachman and Hatch and Mizunuma teach all the limitations of claim 2, above.  Nachman teaches “wherein the at least one processor is configured to adjust a configuration of the plurality of keys of the virtual keyboard (i.e. a size of one or more keys of the keyboard is adjusted to reduce the typing errors [Nachman 0019]).”  

Claim 9:  Nachman and Hatch and Mizunuma teach all the limitations of claim 2, above.  Nachman teaches “wherein adjusting the at least one key of the plurality of keys of the virtual keyboard comprises altering a placement of the at least one key of the plurality of keys on the virtual keyboard (i.e. a spacing between one or more keys of the keyboard is adjusted to reduce the typing errors [Nachman 0020]).”  

Claim 10:  Nachman and Hatch and Mizunuma teach one or more tangible, non-transitory, computer-readable media (i.e. tangible, machine readable media [Nachman 0039]) comprising instructions that, when executed, are configured to perform operations corresponding to the device of claim 1, therefore it is rejected under the same rationale. 

Claim 11:  Nachman and Hatch and Mizunuma teach all the limitations of claim 10, above.  Nachman teaches “the operations comprising comparing a first location associated with the erased character and a second location associated with the replacement character (i.e. a plurality of typing errors made by using adjacent keys of the keys corresponding to correct entries are monitored [Nachman 0018] note: in order to monitor errors made by adjacent keys, the location of a first key on a keyboard and the location of a second key on a keyboard are necessarily compared).”  

Claim 12:  Nachman and Hatch and Mizunuma teach all the limitations of claim 11, above.  Nachman teaches “the operations comprising adjusting a configuration of the virtual keyboard based on comparing the first location and the second location (i.e. a plurality of typing errors made by using adjacent keys of the keys corresponding to correct entries are monitored [Nachman 0018]… if the frequency of occurrence of the typing errors [is greater than the threshold], the layout of the keyboard is customized to reduce the typing errors (block 22) [Nachman 0019] note: in order to monitor errors made by adjacent keys, the location of a first key on a keyboard and the location of a second key on a keyboard are necessarily compared).”  

Claim 17:  Nachman and Hatch and Mizunuma teach a system (i.e. system [Nachman 0038]), comprising operations corresponding to the device of claim 1, therefore it is rejected under the same rationale.  

Claim 18:  Nachman and Hatch and Mizunuma teach all the limitations of claim 17, above.  Nachman teaches “wherein the at least one processor is configured to compare a first location of a first key and a second location of a second key (i.e. a plurality of typing errors made by using adjacent keys of the keys corresponding to correct entries are monitored [Nachman 0018] note: in order to monitor errors made by adjacent keys, the location of a first key on a keyboard and the location of a second key on a keyboard are necessarily compared).”  

Claim 19:  Nachman and Hatch and Mizunuma teach all the limitations of claim 18, above.  Nachman teaches “wherein the at least one processor is configured to determine the first location is adjacent the second location based on comparing the first location and the second location (i.e. a plurality of typing errors made by using adjacent keys of the keys corresponding to correct entries are monitored [Nachman 0018] note: in order to monitor errors made by adjacent keys, the location of a first key on a keyboard and the location of a second key on a keyboard are necessarily compared).”  

Claim 20:  Nachman and Hatch and Mizunuma teach all the limitations of claim 18, above.  Nachman teaches “wherein the at least one processor is configured to determine the first key is adjacent the second key based on comparing the first location and the second location (i.e. a plurality of typing errors made by using adjacent keys of the keys corresponding to correct entries are monitored [Nachman 0018] note: in order to monitor errors made by adjacent keys, the location of a first key on a keyboard and the location of a second key on a keyboard are necessarily compared).”  

Claim 21       cancelled

Claim 22:  Nachman and Hatch and Mizunuma teach all the limitations of claim 2, above.  Hatch teaches “wherein the at least one processor is configured to: determine an elapsed time between receiving the erased character and receiving the replacement character (Hatch Column 38, Lines 28-30, the interface will determine the amount of time that elapsed between the two actuations and will make a threshold decision)”; Nachman teaches “and increment the counter based on determining the elapsed time falls within a threshold time duration ((i.e. the counter is incremented [Nachman 0027])” 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nachman, in view of Hatch and Mizunuma, in view of Ellard, Patent Application Publication number US 20140168083 A1 (hereinafter “Ellard”).
Claim 5:  Nachman and Hatch and Mizunuma teach all the limitations of claim 2, above.  Nachman and Hatch and Mizunuma are silent regarding “comprising a biometric sensor configured to generate a set of biometric data, wherein the at least one processor is configured to: receive the set of biometric data; identify a user based on the set of biometric data; and adjust the at least one of the plurality of keys of the virtual keyboard based on the user.”
Ellard teaches “comprising a biometric sensor configured to generate a set of biometric data, wherein the at least one processor is configured to: 
receive the set of biometric data; 
identify a user based on the set of biometric data; and 
adjust the at least one of the plurality of keys of the virtual keyboard based on the user (i.e. biometric information, such as fingerprint information or hand size and shape, can quickly identify a user to the system and the system can then extract and utilize a keyboard profile (including, for example, hand layout) previously saved for the user [Ellard 0051]… the keys themselves can be increased or decreased in size based on the detected size of the finger(s) [Ellard 0047]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nachman and Hatch and Mizunuma to include the feature of having the ability to use biometrics to store user keyboard profiles as disclosed by Ellard.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to reduce the typographical errors [Ellard 0033].”

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nachman, in view of Hatch and Mizunuma, in view of Arnold, Patent Application Publication number US 20130019191 A1 (hereinafter “Arnold”).
Claim 13:  Nachman and Hatch and Mizunuma teach all the limitations of claim 12, above.  Nachman and Hatch and Mizunuma are silent regarding “wherein adjusting the configuration of the virtual keyboard comprises altering a size of a first key of the virtual keyboard.”
Arnold teaches “wherein adjusting the configuration of the virtual keyboard comprises altering a size of a first key of the virtual keyboard (i.e. If, for example, a user depresses the "G" key, followed by the backspace key and then the "F" key, a strong likelihood exists that the user originally intended to hit the "F" key [Arnold 0062]… a user types the word "garafe" when intending to type the word "garage," the shape of the active regions of the "F" and/or "G" keys may be adjusted to minimize the likelihood of further misspellings of the word [Arnold 0065]… sizes of the active regions may be modified [Arnold 0010] note: Arnold 0062 teaches an erased first key, and a replacement second key input from a virtual keyboard.  Arnold 0065 teaches adjusting both the F and G keys.  Arnold 0010 teaches adjusting the size of keys)”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nachman and Hatch and Mizunuma to include the feature of having the ability to alter a size of an erased key as disclosed by Arnold.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “the accuracy, comfort and efficiency of the user's interaction with the keyboard is typically improved [Arnold 0026].”

Claim 14:  Nachman, Hatch, Mizunuma, and Arnold teach all the limitations of claim 13, above.  Arnold teaches “wherein the first key is associated with the erased character (i.e. If, for example, a user depresses the "G" key, followed by the backspace key and then the "F" key, a strong likelihood exists that the user originally intended to hit the "F" key [Arnold 0062]… a user types the word "garafe" when intending to type the word "garage," the shape of the active regions of the "F" and/or "G" keys may be adjusted to minimize the likelihood of further misspellings of the word [Arnold 0065]… sizes of the active regions may be modified [Arnold 0010] note: Arnold 0062 teaches an erased first key, and a replacement second key input from a virtual keyboard.  Arnold 0065 teaches adjusting both the F and G keys.  Arnold 0010 teaches adjusting the size of keys).”  
One would have been motivated to combine Nachman, Hatch, Mizunuma, and Arnold, before the effective filing date of the invention because it provides the benefit where “the accuracy, comfort and efficiency of the user's interaction with the keyboard is typically improved [Arnold 0026].”

Claim 15:  Nachman, Hatch, Mizunuma, and Arnold teach all the limitations of claim 13, above.  Arnold teaches “wherein adjusting the configuration of the virtual keyboard comprises altering a size of the second key of the virtual keyboard (i.e. If, for example, a user depresses the "G" key, followed by the backspace key and then the "F" key, a strong likelihood exists that the user originally intended to hit the "F" key [Arnold 0062]… a user types the word "garafe" when intending to type the word "garage," the shape of the active regions of the "F" and/or "G" keys may be adjusted to minimize the likelihood of further misspellings of the word [Arnold 0065]… sizes of the active regions may be modified [Arnold 0010] note: Arnold 0062 teaches an erased first key, and a replacement second key input from a virtual keyboard.  Arnold 0065 teaches adjusting both the F and G keys.  Arnold 0010 teaches adjusting the size of keys).”  
One would have been motivated to combine Nachman, Hatch and Mizunuma, and Arnold, before the effective filing date of the invention because it provides the benefit where “the accuracy, comfort and efficiency of the user's interaction with the keyboard is typically improved [Arnold 0026].”

Claim 16:  Nachman, Hatch, Mizunuma, and Arnold teach all the limitations of claim 13, above.  Arnold teaches “wherein the second key is associated with the replacement character (i.e. If, for example, a user depresses the "G" key, followed by the backspace key and then the "F" key, a strong likelihood exists that the user originally intended to hit the "F" key [Arnold 0062]… a user types the word "garafe" when intending to type the word "garage," the shape of the active regions of the "F" and/or "G" keys may be adjusted to minimize the likelihood of further misspellings of the word [Arnold 0065]… sizes of the active regions may be modified [Arnold 0010] note: Arnold 0062 teaches an erased first key, and a replacement second key input from a virtual keyboard.  Arnold 0065 teaches adjusting both the F and G keys.  Arnold 0010 teaches adjusting the size of keys).”  
One would have been motivated to combine Nachman, Hatch, Mizunuma, and Arnold, before the effective filing date of the invention because it provides the benefit where “the accuracy, comfort and efficiency of the user's interaction with the keyboard is typically improved [Arnold 0026].”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA LU whose telephone number is (571)270-1410 and fax number is (571)270-2410. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA LU/Examiner, Art Unit 2171